Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of applicant the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Procedural History
The present reissue U.S. Application No. 15/897,130 was filed February 14, 2018.  
The reissue application seeks reissue of U.S. Application No. 10/273,478 (hereinafter the "'478 Application) issuing as U.S. Patent No. 7,321,580 B1 to Ramanathan et al. (hereinafter the "Ramanathan" patent) on January 22, 2008.  Based upon review of the ‘478 application, the application was filed on October 18, 2002.  
The Ramanathan patent issued with original claims 1-51.  
A Preliminary Amendment, filed concurrently with the reissue application, added new, dependent claims 52-71.  
This is a non-final Office action was mailed February 11, 2021 rejecting all claims 1-71.
In response, the Applicant filed a Request for Reconsideration, Replacement Reissue Declaration, and Consent of the Assignee on February 26, 2021.
The Replacement Reissue Declaration is sufficient to overcome the prior objection to the original declaration and corresponding 35 USC 251 rejection.
infra.  Thus, those rejections are repeated in the Office action below.  Accordingly, this Office action is made FINAL.

Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Ramanathan patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-33 and 43-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories.  MPEP 2106.03.I.  Independent claim 1 is directed to a “computer-based method,” thus rendering the claim unclear as to whether it is directed to a non-statutory computer program (computer-based method) or merely a statutory process.  Independent claim 43 is directed to a “computer readable medium.”   Although mediums such as random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory.   Accordingly, the medium claim encompass transitory subject matter and thus fail the first statutory criterion for eligibility.  MPEP 2106.II.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-12, 15, 17, 18, 22-39, 42-49, 52-57 and 60-72 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2003/0152086 A1 to Tamer El Batt (hereinafter “El Batt”), of record.

Regarding independent claim 1,

In a wireless network of nodes, each of said nodes having a transceiver and a plurality of antennas in selective communication with said transceiver, a computer-based method for controlling access to a transmission medium, said method comprising:



    PNG
    media_image1.png
    831
    873
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    786
    872
    media_image2.png
    Greyscale


El Batt is directed to controlling access to the wireless transmission medium using a Carrier Sense, Multiple Access and Collision Avoidance (“CMSA/CA”) protocol.  Abstract.

obtaining a packet for transmission at said transceiver of a transmitting node of said nodes, said packet including a destination identifier of a receiving node of said nodes;

A packet is obtained (RTS/CTS packets) at the transceiver of the transmitting node (e.g., Fig. 5, Node S) including a destination identifier (destination node identity) of the received node (e.g., Fig. 5, Node D).  See paragraph 85.

selecting a transmitting antenna from said plurality of antennas in response to said destination identifier;

The indexes of directional beams (a transmitting antenna from a plurality of antennas)  intended to be used during channel reservation (current index) and for data transmission (intended index) are known to correspond to destination nodes and are added (selected) to the RTS/CTS packet containing the destination identifier.  See Paragraphs 80-85.  See also Fig. 6, which is reproduced below.

    PNG
    media_image3.png
    1287
    466
    media_image3.png
    Greyscale

Also note that the transmitting antenna or antennas also corresponds to unblocked antennas for RTC/CTS signaling.  Paragraph 68.

switching to said transmitting antenna;

The antenna corresponding to the “Index of Current Beam” is selected (switched to) in accordance with the antenna selection discussed above in order to send the signaling data.  See also paragraph 85.

determining whether said transmission medium is free in a beam direction of said transmitting antenna; and

transmitting said packet from said transmitting antenna over said transmission medium when said transmission medium is free.


The sending (transmitting) node determines whether it lies within the direction of a block beam (i.e., is free in a beam direction of its current, or transmitting, antenna).  Paragraph 78.  The sending node will also subsequently transmit a Request-To-Send (“RTS”) if the current directional beam to the receiving node is unblocked.  The receiving node responses with a Clear-To-Send (“CTS”), which also indicates the directional transmission medium to the intended base station is free.  Fig. 7.  Transmission thus occurs when the transmission medium is free.  El Batt also additionally teaches using carrier sensing to determine the “quality of the received signal (i.e., SNR or received power) to decide whether the carrier is being used.  Paragraph 105.

Independent claim 34 differs substantively from independent claim 1 in that claim 34 recites a system comprising components that perform functions equivalent to the method steps recited in claim 1.  Thus, see the claim 1 rejection above for additional details.  In addition, the system “router for providing a packet for transmission over said transmission medium” reads on the Fig. 3, data processing 

Independent claim 43 differs substantively from claims 1 and 34 above in that claim 43 recites a computer readable medium executing steps equivalent to the functions and method steps performed in claims 1 and 34.  Thus, see the claims 1 and 34 rejections for additional details.
El Batt discloses a processor-based system (Fig. 3 and paragraph 64) and thus comprises a computer-readable medium to execute instructions.

Regarding “performing carrier sensing” to “determine whether said transmission medium is free in the beam direction,” see the claim 34 rejection above for further details of the Carrier Sensing, Multiple Access and Collision Avoidance (“CSMA/CD”) used by El Batt to transmit via directional antennas.
Regarding placing the node in an “idle state following said transmitting operation,” an ACK signal received during an ACK period also indicates the transmission is complete resulting in the unblocking of antennas (positive outcome) that were previously blocked to facilitate that communication.  Paragraphs 99 and 100.  Thus, the sending node S goes into an idle state after transmission is completed, such as by an ACK, as discussed above.  In an idle state, the node may receive an RTS signal (data structure) from the second node.   The RTS message is a data structure.  Fig. 6 and paragraph 45.    El Batt also teaches that, while node S is successfully transmitting to node D (which is the result of the successful transmission of detected RTS/CTS packets as discussed in the claim 1 rejection), node S will establish a transmission idle period in response to previously blocked antennas (e.g., toward neighboring node 2) becoming unblocked.  Paragraph 99.  Finally, El Batt also teaches various transmission idle periods corresponding to differing phases or during a round-robin periods.  Paragraph 105.  
Regarding “receiving said second packet” from the second node in response to the received data structure and “delivering said second packet to said router,” data transmission commences, in which case the data structure comprises packets (second packet), which are routed to the intended node.  Paragraphs 85, 100 and 101.

claim 49 differs substantively from claim 43 in that claim 49 recites the following, additional limitations.  Establishing a “second forced idle period” when the outcome of transmit is positive reads on the subsequent data transmission (and thus RTS/CTS idle periods) after a successful ACK after data transmission.  Paragraphs 100 and 101.  Moreover, El Batt also teaches various subsequent transmission idle periods corresponding to differing phases or during a round-robin periods.  Paragraph 105.   The limitation “when an outcome of said transmitting operation is an unsuccessful transmission of said packet . . . said processor to establish a third forced idle period” is broad in that the limitation fails to recite whether the third idle period is particular in some manner to the unsuccessful transmission of the packet, as is the case with dependent claims 50 and 51.  Thus, El Batt’s disclosure of collisions at the receiving node (paragraphs 15, 17, 19, 63, 67, 69, 73 and 82), which involves an unsuccessful transmission operation, reads on the subsequent idle periods discussed above that occur after a successful transmission (i.e., the idle periods occurs regardless of whether the transmission was successful or unsuccessful).  


	Regarding claim 2, see the claim 34 rejection above for further details of the Carrier Sensing, Multiple Access and Collision Avoidance (“CSMA/CD”) used by El Batt.

	Regarding claims 3, 35, 36 and 39, while node S is successfully transmitting to node D (which is the result of the successful transmission of detected RTS/CTS packets as discussed in the claim 1 rejection) establishes a transmission idle period in response to previously blocked antennas (e.g., toward neighboring node 2) becoming unblocked.  Paragraph 99.  El Batt also teaches various transmission idle periods corresponding to differing phases or during a round-robin periods.  Paragraph 105.  

claims 4, 5, 37 and 44, see the claim 34 rejection for further details.

	Regarding claims 6 and 38, see the claim 3 rejection, where transmitting node can receive transmissions from “another” node during the transmission period, e.g., neighboring node 2.  The active node (transmitting data) also receives directionally on a blocked directional antenna (reserved channel) thus allowing simultaneous reception from various transmitting nodes (i.e., receiving data on one directional antenna while another directional antenna is in a forced idle or blocked state).  Paragraphs 51 and 68.


	Regarding claims 7 and 8, see the claim 3 rejection for further details.  The idle periods are based upon a determination that the transmitting antenna is “busy” for another task.

	Regarding claim 9, see the claim 3 rejection for further details, where the pre-determined number of repetitions is one.  See the claim 34 rejection regarding the carrier-sensing period.

	Regarding claims 10 and 11, see the claim 3 rejection for further details.  See the claim 1 rejection regarding the transmission request (RTS).

	Regarding claims 12 and 17, see paragraph 12 regarding detecting an ACK signal during an ACK detection period from the receiving node.  Communications continues after a successful ACK (positive outcome indicating a successful transmission).  Also, an ACK signal received during an ACK period also indicates the transmission is complete resulting in the unblocking of antennas (positive outcome) that were previously blocked to facilitate that communication.  Paragraphs 99 and 100.

	Regarding claim 14, see the claims 1 and 12 rejections regarding receiving a transmission request (RTS) and ACK (data transmission).  The RTS (channel access and reservation) is sent prior to data transmission and thus the ACK.  See also the claim 1 rejection regarding the CTS signal, which is an authorization signal to transmit.  Thus, the RTS/CTS handshaking period is the authorization period in which the CTS (authorization to transmit) signal must be received.  See also paragraph 100.  Data transmission occurs in response to detection of the CTS signal.

	Regarding claims 15, 30 and 33, see the claims 13 and 14 rejections regarding the RTS/CTS handshaking period and packet collisions, where failure to receive the CTS signal (authorization signal) during the handshaking period (authorization period), such as due to a packet collision, results in a failed handshake.   See claim 3 where El Batt teaches various transmission idle periods corresponding to differing phases or during a round-robin periods after expiration of the RTS/CTS handshaking (authorization) periods for a particular antenna.  See also paragraph 105. 

	 Regarding claim 18, the IEEE 802.11 (RTS/CTS) must be a defined size to be successfully decoded and interpreted.

	Regarding claims 22 and 23, see paragraph 106.

	Regarding claims 24-27 and 45, the sending node S goes into an idle state after transmission is completed, such as by an ACK, as discussed in the claim 12 rejection above.  In an idle state, the node may receive an RTS signal (data structure, see Fig. 6 and paragraph 85) from the second node.  The receiving node initiates an “escape time period” in terms of blocking until the transmission is completed, 

	Regarding claim 28, the idle node listens for received data omni-directionally on all antennas. 

	Regarding claims 29 and 46, the active node (transmitting data) receives directionally on a blocked directional antenna (reserved channel).  Paragraphs 51 and 68.  El Batt also determines source identifiers.  Paragraph 85.  See the claim 1 rejection regarding processing of source identifiers.
	
	Regarding claims 31 and 47, after channel reservation, data communication commences on the blocked channel, which involve data transmission and ACK signals in response.  Paragraph 100.  Thus, the data transmission implicitly acts as an ACK request.

	Regarding claims 32 and 48, see the claim 1 rejection regarding the packets containing source identifiers.  See the claim 1 rejection regarding the ACK request and ACK.  See the claim 29 rejection regarding directional antennas during data transmission.  See the claim 34 rejection for details on the switching required to service directional antenna transmission.

	Regarding claim 32, see the claim 17 rejection for further details regarding ACK processing and the claims 1 and 34 rejections for further details regarding transmitting via directional antennas.

	Regarding claim 42, see the claim 1 rejection regarding received power detection.

	Regarding claim 52, see the claim 1 rejection regarding RTC/CTS handshaking.

	Regarding claim 53, see the claims 43 and 49 rejections regarding idle periods.

	Regarding claim 54, data structures indicating the antenna is blocked or unblocked results in different idle periods (e.g., idle period for RTS/CTS handshaking or ACK for an unblocked antenna versus an idle back-off period for a blocked antenna).
	
	Regarding claim 55, the RTS/CTS handshaking (channel reservation) and data transmission (ACK) involve distinct idle periods.

	Regarding claims 56, 57, 61-66, 68 and 72, see the claims 1 and 34 rejections for further  details regarding omnidirectional and direction beamforming and simultaneous use.  Regarding claim 72, the CTS is transmitted omni-directionally.  Paragraph 83.

	Regarding claim 60, see Fig. 6.

	Regarding claim 67, see the claim 34 rejection regarding the database mapping destination identifiers and transmitting antenna(s).  See also paragraphs 79-86.

claims 69 and 70, see the claims 1, 34 and 43 rejections regarding simultaneous transmission and reception over directional antenna or antenna groups by beamforming and also regarding RTS/CTS handshaking. 

	Regarding claim 71, see Fig. 3 regarding a packet trailer.  The remaining temporal limitations described in the claim 71 rejection are disclosed by El Batt and are discussed in the independent claim rejections above.

	Regarding claim 72, see the claim 1 rejection regarding RTC/CTS handshaking.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 16, 19, 20, 21, 40, 41, 50, 51, 58 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El Batt and further in view of U.S. Patent No. 6,947,408 B1 to Liberti et al. (hereinafter “Liberti”), of record.
Regarding claims 13, 16, 19, 20, 21, 40, 41, 50, 51, 58 and 59, El Batt disclose RTS/CTS handshaking (see the claim 1 rejection) and ACK data transmission processing (see the claim 12 rejection).  El Batt also discloses detecting a failure to detect either a CTS or ACK signal from a receiving node during a time period (see the claims 12 and 14 rejections for further details).   The CSMA/CD protocol disclosed by El Batt (see the claim 34 rejection) includes both ACK and inherently Negative Acknowledgement (“NACK”) messages.  A NACK indicates a negative outcome indicating an unsuccessful transmission.  The negative outcome communicated to the router is a NACK, such as due to a packet collision.  Paragraphs 15, 17, 19, 63, 67, 69, 73 and 82.  
However, even if it is asserted that El Batt fails to explicitly disclose “communicating a negative outcome of said transmitting operation to said router following expiration of said ACK period” (e.g., claim 13), “computing said forced third idle period in response to a failure to detect” and ACK or CTS signal, and “increasing the transmission power” (e.g., claim 20), the prior art teaches the obviousness of adding these features.
	For example, Liberti is directed to a similar wireless access system using CSMA/CA (col. 11, ll. 32-37) using directed beam-forming (col. 16, ll. 29-39) generating a negative acknowledgement (NACK) for failed transmissions  (col. 19, ll. 58-67 and col. 21, ll. 8-22), where a random backoff period (forced third and subsequent idle periods) are communicated (col. 11, ll. 22-37) and transmission power in increased (col. 10, ll. 50-57).
	The teaching/suggestion/motivation to add the above teachings of the CSMA beam-directed system of Liberti to the similar CSMA beam-directed system of El Batt would have been to increase the efficiency and effectiveness of wireless transmission by using a NACK mechanism by:  1) actively 
	Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add the above teachings of Liberti to El Batt.
	
Further, regarding claim 16 and “router,” see the 4 rejection above for further details.

	Further, regarding claims 40, 50 and 58 and ACK processing, see the claims 1 and 12 rejections above for further details.

	Further, regarding claim 41 and authorization period, see the claim 14 rejection above for further details.  

	Further, regarding claims 51 and 59 and receiving a CTS, see the claim 14 rejection above.








Response to Arguments
35 USC 101
	The Applicant argues with respect to claim 1 that the “claimed invention is not merely a computer-based method” instead reciting structural elements, such as “nodes,” “a transceiver,”  and “antennas.”  Amendment, p. 3.
	However, independent claim 1 explicitly recites “a computer-based method for controlling access to a transmission medium, said method comprising . . .,” thus rendering the claim unclear as to whether it is directed to a non-statutory computer program (computer-based method, such as software per se) or merely a statutory process acting upon structural components.
	The Applicant’s citation of SRI v. Cisco Systems, 918 F.3d 1368 (Fed. Cir. 2019) (Amendment, pp. 3, 4) has been considered, but in that case, the issue considered was whether the claims were directed to patent-eligible subject matter.  In the present case however, the issue is whether the hybrid nature of the phrase “computer-based method” falls within one of the four statutory classes.  
	The Applicant argues with respect to claim 43 that the “claims specifically require ‘executable code’ which is ‘stored’ on a ‘computer readable medium’ that ‘caus[es] a process of a node . . . to carry out a method,” and thus the “claims are squarely directed to a non-transitory medium.”  Amendment, p. 4.	
	However, as previously noted by the Examiner in the non-final Office action, the term “computer readable medium” encompasses non-statutory, transitory media, such as carrier waves.  Although code may be “stored” in carrier waves, the carrier waves are still transitory.
	The Applicant’s remaining argument that the claimed invention is not directed to a judicial exception (e.g., abstract subject matter) is not directed to the Examiner rejection set forth in the non-final Office action and repeated in this Office action, namely, the claims do not fall within one of the four statutory classes of patent-eligible subject matter.  35 USC 101.  MPEP 2106.I.

Rejections Based on the El Batt Prior Art
	The Applicant asserts that the El Batt prior art patent “does not include a claim that is actually entitled to the benefit of priority of the provisional application.”  The Applicant states “see the combination of terms highlighted from claim 1 below:” and then cites to the following highlighted portion of claim 1 (original emphasis maintained):

	
    PNG
    media_image4.png
    106
    680
    media_image4.png
    Greyscale


	Amendment, p. 10.
	
In order to be entitled to consideration, the Applicant must reply to the Office action by distinctly and specifically pointing out the supposed errors in the Examiner’s action. 37 CFR 1.111(b)>  MPEP 714.02.  
The Applicant arguments above are conclusory, general allegations (without supporting evidence) that the El Batt claims are not entitled to the priority of its provisional application.  For example, the Applicant has not explained specifically why or how the provisional application fails to support the highlighted portion of El Batt’s claims, thus failing to provide the Examiner notice of the supposed defects in the provisional application.
Nonetheless, the Examiner has inspected the specification set forth in the El Batt provisional application (U.S. Provisional Application No. 60/356,411) and finds clear support for this claim feature.   This claim feature is merely describes the resulting conventional Data/ACK transmission on unblocked 

Substitute Reissue Declaration
The substitute reissue declaration, filed February 26, 2021, identifies at least one error which is relied upon to support the reissue application.  Thus, the prior objection to the original reissue declaration and the corresponding 35 USC 251 rejection are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee: 	/DAVID E ENGLAND/                             Primary Examiner, Art Unit 3992                                                                                                                                                                           /M.F/Supervisory Patent Examiner, Art Unit 3992